                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER


 UNITED STATES OF AMERICA                                 )
                                                          )
                                                          )    Case No. 4:19-cr-15-TRM-SKL-01
 v.                                                       )
                                                          )
                                                          )
 HARRISON YANG                                            )


                                   REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b), I conducted a plea hearing in this case on August 13,

 2019.   At the hearing, defendant moved to withdraw his not guilty plea to Count One of the two-

 count Indictment and entered a plea of guilty to Count One of the Indictment, in exchange for the

 undertakings made by the government in the written amended plea agreement.          On the basis of

 the record made at the hearing, I find the defendant is fully capable and competent to enter an

 informed plea; the plea is made knowingly and with full understanding of each of the rights waived

 by defendant; the plea is made voluntarily and free from any force, threats, or promises, apart from

 the promises in the amended plea agreement; the defendant understands the nature of the charge

 and penalties provided by law; and the plea has a sufficient basis in fact.

         Therefore, I RECOMMEND defendant’s motion to withdraw his not guilty plea to Count

 One of the Indictment be granted, his plea of guilty to Count One of the Indictment be accepted,

 the Court adjudicate defendant guilty of the charges set forth in Count One of the Indictment, and

 a decision on whether to accept the amended plea agreement be deferred until sentencing.        The

 charge to which defendant is pleading guilty does not mandate detention under Title 18 U.S.C. §

 3143(a)(2).    The government did not oppose Defendant remaining released on bond with

 conditions of release until sentencing in this matter.   I further RECOMMEND Defendant remain



Case 4:19-cr-00015-TRM-SKL Document 19 Filed 08/20/19 Page 1 of 2 PageID #: 54
 on bond until sentencing in this matter.   Acceptance of the plea, adjudication of guilt, acceptance

 of the amended plea agreement, and imposition of sentence are specifically reserved for the district

 judge.

                                                s/   fâátÇ ^A _xx
                                                SUSAN K. LEE
                                                UNITED STATES MAGISTRATE JUDGE


                                       NOTICE TO PARTIES

         You have the right to de novo review of the foregoing findings by the district judge. Any
 application for review must be in writing, must specify the portions of the findings or proceedings
 objected to, and must be filed and served no later than fourteen days after the plea hearing.
 Failure to file objections within fourteen days constitutes a waiver of any further right to challenge
 the plea of guilty in this matter. See 28 U.S.C. §636(b).




                                                   2


Case 4:19-cr-00015-TRM-SKL Document 19 Filed 08/20/19 Page 2 of 2 PageID #: 55
